Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/21 and 7/20/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Smith et al., U.S. Patent 2015/0143791 (hereinafter “Smith”).
In Reference to Claim 1: 
Smith discloses a hydraulic system (Figures 2-1)  for operating a rear gate of a baler implement, the hydraulic system comprising: a tank ( not shown but inherent as it is not a closed loop system) operable to store a supply of a fluid; a pump (labeled as pressurized fluid source on Figures but discussed in specification as being any device capable of providing pressurized fluid) disposed in fluid communication with the tank 
In Reference to Claim 2: 
Smith further discloses wherein the first control valve (16) is controllable into the first position of the first control valve to direct fluid flow through the first control valve to provide a first fluid flow rate through the first portion of the fluid circuit to move the rear gate at a first speed, and wherein the first control valve is controllable into the second position of the first control valve to direct fluid flow through the bypass passageway to provide a second fluid flow rate through the first portion of the fluid circuit to move the rear gate at a second speed, wherein the second fluid flow rate and the second speed are less than the first fluid flow rate and the first speed respectively.

In Reference to Claim 14: 
	Smith discloses A baler implement comprising: a body forming a baling chamber (See, Figure 1); a rear gate (See, Figure 1) rotatably attached to the body and rotatable about a gate axis between a closed position, an open position, and at least one intermediate position disposed between the closed position and the open position (Examiner notes that the gate moves from open to closed there is several positions the gate meets between these as it travels between these two set positions); a tank (not shown but inherent as the system is no a closed loop system) operable to store a supply of a fluid; a pump (labeled as pressurized fluid source on Figures but discussed in specification as being any device capable of providing pressurized fluid) disposed in fluid communication with the tank and operable to circulate the fluid through a fluid circuit; a hydraulic cylinder (110, 200; 300) interconnecting the body and the rear gate and having a rod and a first fluid port, wherein the hydraulic cylinder is operable to extend and retract the rod to raise and lower the rear gate respectively; wherein the fluid circuit includes a first portion connected to and disposed in fluid communication with the first fluid port; a flow bypass assembly (See, any figure 2-8 for conduit with switchable valve containing the bypass) disposed in the first portion of the fluid circuit, wherein the flow bypass assembly includes: a first control valve selectively moveable between a first position allowing fluid communication therethrough, and a second position blocking fluid communication therethrough; a bypass passageway (160) connected to and disposed in fluid communication with the first portion of the fluid circuit on both sides of the first 
	In Reference to Claim 15: 
	Smith further discloses wherein the hydraulic cylinder includes a second fluid port, and the fluid circuit includes a second portion connected to and disposed in fluid communication with the second fluid port. See, Figure 2-10. 

Allowable Subject Matter
Claim 3-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18-26 are allowed. The prior art fails to disclose the system as recited in Independent claim 18, specifically failing to address “a second control valve and  controller in communication with the first control valve and the second control valve, and including a processor and a memory having valve control algorithm stored thereon, wherein the processor is operable to execute the valve control algorithm to: determine if a bale disposed within the baling chamber is ready to be discharged from the baling chamber; and initiate a first gate control mode for opening the gate at a first gate speed when the bale is ready to be discharged from the baling chamber, wherein the first gate control mode positions the second control valve in its first position and the first control valve in its first position. Claims 19-26 are allowed based off their dependency of independent claim 18


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WIPO WO2019030704 discloses A hydraulic system (Figure 2) for operating a rear gate of a baler implement, the hydraulic system comprising: a tank (inherent) operable to store a supply of a fluid; a pump (803)  disposed in fluid communication with the tank and operable to circulate the fluid through a fluid circuit; a hydraulic cylinder (7) having a rod and a first fluid port (801 or 802), wherein the hydraulic cylinder is operable to extend and retract the rod to raise and lower the rear gate respectively (See, Figure 1); wherein the fluid circuit includes a first portion connected to and disposed in fluid communication with the first fluid port; a flow bypass assembly (806) disposed in the first portion of the fluid circuit, wherein the flow bypass assembly includes: a first control valve (806) selectively moveable between a first position allowing fluid communication therethrough, and a second position blocking fluid communication therethrough; a bypass passageway connected to and disposed in fluid communication with the first portion of the fluid circuit on both sides of the first control valve, and operable to circulate the fluid therethrough to bypass the first control valve when the first control valve is disposed in the second position. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745